MEMORANDUM **
Konstantin Sergeyerich Pakulov, a native and citizen of Russia, petitions for review of the Board of Immigration Appeals’ affirmance of the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
Substantial evidence supports the IJ’s decision. Pakulov’s experiences, which include a single assault and veiled threats, do not rise to the level of past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003). Pakulov also failed to establish that he has a well-founded fear of future persecution on account of an enumerated ground. See Pedro-Mateo v. INS, 224 F.3d 1147, 1151 (9th Cir.2000) (absent a discriminatory purpose, forced conscription is insufficient to demonstrate persecution on account of political beliefs); see also Castillo v. INS, 951 F.2d 1117, 1122 (9th Cir.1991) (mandatory conscription does not amount to persecution or give rise to an objective fear of future persecution). Accordingly, Pakulov is not eligible for asylum.
Because Pakulov failed to demonstrate eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Prasad v. INS, 47 F.3d, 336, 340-41 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.